UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6083


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES ALEXANDER SCOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:99-cr-00405-1)


Submitted:    May 21, 2009                    Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Alexander Scott, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James    Alexander     Scott       appeals    the   district       court’s

order    denying       relief    on   his     18    U.S.C.    § 3582(c)(2)        (2006)

motion.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.           United States v. Scott, No. 1:99-cr-00405-1

(E.D.    Va.    filed    Jan.   5,    2009    &    entered    Jan.   7,    2009).      We

dispense       with     oral    argument      because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2